DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. Applicant argues that the cited references, taken together, fail to teach or suggest the new amendments.  The examiner respectfully disagrees. 
First, it is emphasized that the functional limitation “the optical ancillary element bringing about a diminution of focus diameters in a marginal region of the eye to be treated and an enlargement of focus diameters in a central region of the eye to be treated” is merely a recitation of the inherent/implicit effect that a plano-concave lens has on light (Par 0076 of applicant’s PGPub). Therefore, if the prior art teaches such a plano-concave lens, then it clearly reads on this claim language, as it is the specific lens (plano-concave) that provides this function.  It is emphasized that a product claim is defined by its structural elements. Specifically, functional language does not require that reference specifically teach the function of the element.  A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, then it meets the claim.  It is noted that Lai teaches such a lens and therefore the light passing through it will be affected in the claimed manner. 

Regarding the limitation “with no other optical elements located between the contact lens and the ancillary element”, the examiner contends that this is merely an obvious omission of an element and its function; MPEP 2144.04.  First, it is emphasized that applicant has no criticality or unexpected result to having no intervening optical in known fashion.”  Therefore, depending on the condition and patient being treated and the desired focal depth of treatment, as well as the design, construction, manufacturing and cost considerations, it would have been obvious to choose only the focusing element or elements desired/necessary, e.g. to simplify the device.  It is emphasized that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396”; MPEP 2141.03.  It is well understood that lenses provide known effects to light that pass through them, therefore rearranging and/or omitting any of the focusing lenses taught by Lai is well within the skin of one of ordinary skill in the art to produce the desired focusing effect.  Therefore, the examiner contends that it would have been obvious to omit/remove the last focusing lens (301) located between the optical ancillary element (plano-concave lens) and the contact lens or rearrange the focusing lenses such that there are no optical elements between the plano-concave lens and the and the contact element (111), if so desired. 
Based on the above reasons, the examiner is substantially maintaining the 103 rejection of Rathjen in combination with Lai.  The rejection has been updated to address the amendments; see below for new 103 rejection. 

    PNG
    media_image1.png
    695
    550
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0192783 to Rathjen et al. in view of 5,549,632 to Lai.
Rathjen discloses a set of interface devices (light projection modules 11; Fig. 1a) for use in an eye-surgical laser apparatus (Pars 0006, 0017 and 0025-26), each of the interface devices including a contact lens (contact elements; Par 0017) that is transparent to the laser radiation of the laser apparatus (as clearly seen in Fig. 1a the light travels through the light projection module and therefore must be transparent), with an abutment face for abutment against an eye to be treated (inherent/implicit to applanation, as is well understood in the art; See Par 0026), and also a coupling portion for detachable coupling of the interface device onto a counter-coupling portion of the laser apparatus (“holding element 19 for interchangeably holding various optical light 
Rathjen fails to teach an optical ancillary element, as well as optical elements located specifically in the tapered portion of the interface (11).   However, in the same field of endeavor, Lai teaches focusing optics (301, Fig. 3) located within a tapered interface, including a plano-concave lens (interpreted as an optical ancillary element; see annotated Fig. 3 above), as well as a focusing lens (top/first lens that the laser beam interacts with) located specifically in the tapered (top) portion of the interface device.  It is also noted that Lai more clearly shows a flat contact element (applanator plate 111) located at a narrower end of a conically widening carrier sleeve.  First, as explained above, the plano-concave lens of Lai inherently functions to “bring about a diminution of focus diameters in a marginal region of the eye to be treated and an enlargement of focus diameters in a central region of the eye to be treated”.  Therefore, it would have been obvious to incorporate the optical ancillary element, i.e. the plano-concave lens, taught by Lai in the interface taught Rathjen, as a commonly used optic(s) to provide known focusing effects desired in laser eye surgery.  Additionally, Rathjen already teaches a similar optical ancillary element (optical correction element, 14; Par 0029) located in the interface device, therefore this is considered a simple 
While Lai and Rathjen fail to explicitly disclose that the optical ancillary element (plano-concave lens) is located in the tapered portion of the interface, this is considered an obvious change in shape or an obvious rearrangement of parts; MPEP 2144.04.  Specifically, Lai discloses a focusing lens (first/top lens 301) located in a tapered portion, demonstrating that it is known in the art to place focusing lenses in a tapered interface.  Therefore, placing the specific optical ancillary element (plano-concave lens) in a tapered portion, is merely an obvious change in shape of the interface, i.e. making the entire interface conically shaped, or an obvious rearrangement of parts, i.e. moving the plano-concave lens up or down into the tapered portion of the interface (See annotated Fig. 3 above).  
While neither Lai nor Rathjen explicitly show that there are no intervening optics located between a flat contact element (applanator plate 111) and an optical ancillary element (plano-concave focusing element), this is considered a mere rearrangement of parts, i.e. switching the positions of the focusing lenses (301) such that the plano-concave lens is the last lens before the contact element, or an omission of an element and its function, i.e. omitting the last focusing lens (301) closest to the contact element (111).  Specifically, if the only desired focusing effect is achieved by the plano-concave lens, then it would be obvious to omit any/all other optics.  Furthermore, rearranging the order of lenses, so that the plano-concave lens is the last/final lens before the contact element is a mere design/engineering choice.   Therefore, the claimed configuration of “the optical ancillary element located between tapered walls of a conically widening 
[Claim 10] The examiner contends that this is the standard arrangement for a flat applanator, i.e. both surfaces top and bottom are flat.  Furthermore, Lai discloses such an applanator plate (111).  It is abundantly clear that the applanator plate has a flat upper and lower face, i.e. two planar surfaces (Col 7, lines 51-55), as is well understood in the art.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rathjen and Lai as applied to claim 9 above, and further in view of US 5,505,723 to Muller.
The combination of Rathjen and Lai are discussed above, and Lai specifically teaches a plano-concave lens (optical ancillary element; see annotated Fig. 3 of Lai above).  However, the claims require that the flat/planar side face the eye with the concave side facing away from the eye, i.e. the light first enters the flat surface and exits the concave surface.  Clearly, the claimed orientation is opposite to what is explicitly . 

Claim 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rathjen and Lai and Muller as applied to claim 12 above, and further in view of US 2008/0300581 to Wiechmann et al.
Rathjen, Lai and Muller are discussed above, but fail to explicitly teach that any face of the plano-concave lens is formed as a freeform surface.  However, in the same field of endeavor, Wiechmann discloses that lenses with freeform surfaces are commonly known and used in the art of laser eye surgery (Pars 0007, 0028 and 0097).   . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792